Case 20-03017-KRH          Doc 1     Filed 02/18/20 Entered 02/18/20 18:06:59       Desc Main
                                     Document     Page 1 of 7




                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


  In re:                              )                       Case No: 20-30632-KRH
  Frederick Dewon Cooper              )
                                      )                       Chapter 13
                          Debtor.     )
  ____________________________________)
                                      )
  Frederick Dewon Cooper              )                       Adversary Pro.
                                      )
                                      )
                          Plaintiff.  )
  v.                                  )
                                      )
  April A. Zeidan                     )
                          Defendant. )
  ____________________________________)


                  COMPLAINT TO AVOID PREFERENTIAL TRANSFER
                         AND MOTION FOR TURNOVER

          COMES NOW, the Plaintiff, FREDERICK DEWON COOPER (“Debtor and/or

  Cooper”), the Debtor in possession, acting pursuant to the concurrent powers of the

  Chapter 13 Trustee, Carl M. Bates, by counsel, and for their Complaint state as follows:

                                         JURISDICTION

  1.      This action arises under §§ 522(h), 541, 542, 547, 548, 550(a), 551 and 1306 of

  the Bankruptcy Code. This Court has jurisdiction over this adversary proceeding pursuant

  to 11 U.S.C. Section 1303, and 28 U.S.C. § 1334 and 157. This is a core proceeding

  under 28 U.S.C. § 157(b)(2)(F).



  Kimberly A. Chandler, VSB# 47897
  CHANDLER LAW FIRM
  P.O. Box 17586
  Richmond, VA 23226
  Office: (804) 353-1971
Case 20-03017-KRH         Doc 1   Filed 02/18/20 Entered 02/18/20 18:06:59             Desc Main
                                  Document     Page 2 of 7



  2.     On February 6, 2010, (the “Petition Date”), Plainiff voluntarily filed his petition

  in this Court for relief under Chapter 13 of the U.S. Bankruptcy Code, 11 U.S.C. §§ 101

  et seq. (the “Code”).


  3.     Carl M. Bates was appointed Chapter 13 Trustee for Debtor’s bankruptcy estate
  (“Trustee”) and continues to serve in that capacity.


                                            FACTS


  4.     Among the Plaintiff’s scheduled assets are several horses to which the Plaintiff

  has in interest in upon the date of filing, including Plaintiff’s yearling horse Marley aka

  Spontaneous Decisions (“Marley”) which seized pursuant a Writ of Fieri Facias in

  Detinue (“Writ of Fi Fe Detinue”) issued on February 4, 2020.


  5.     On or about January 28, 2020, April A. Zeidan, Creditor, herein after (“Creditor”

  or “Zeidan”) obtained a default judgment against Plaintiff pursuant to a Warrant in Debt

  under Code of Virginia §§ 8.01-470, 8.01-472, for a sum certain of $1,212.00, and costs

  of $61.00, and interest of 6% in the Hanover General District Court (“HGDC”).


  6.     Thereafter Plaintiff’s yearling horse Marley aka Spontaneous Decisions

  (“Marley”) was seized pursuant a Writ of Fieri Facias in Detinue erroneously issued

  through her then counsel Jason Michael Breneman, Esquire herein after (“Breneman”),

  on or about February 4, 2020, the legality of the procedure followed by Breneman is the

  matter of other proceeding before the Court given the Writ of Fi Fe Detinue did not

  follow the judgement. Namely, Zeidan did not file a Warrant in Detinue Pursuant to

  Code of Virginia §§ 16.1-79, 8.01-114, 8.01-121, nor did they file any pleading with the
Case 20-03017-KRH         Doc 1   Filed 02/18/20 Entered 02/18/20 18:06:59             Desc Main
                                  Document     Page 3 of 7



  Court asserting any ownership interest in Marley, that arose to meet the procedural

  requirements and given notice thereof to Plaintiff that Ziedan was seeking a Warrant for

  possession of Marley.

  7.     Upon information and belief Cooper at no time was aware of the pre-liminary

  hearing in HGDC and he further had no knowledge that Zeidan asserted any interest in

  his yearling horse Marley, though he had recently been reminded that Zeidan was seeking

  further payments for a personal loan he had obtained from her in 2014.

  8.     Upon information and belief Zeidan did not file or cause to be filed a report of

  satisfaction as to the HGDC Judgment for Case No. GVGV19004495-00, upon the date

  of the bankruptcy filing notwithstanding the seizure of Marley. Further, public records

  available as of February 14, 2020, obtained by Plaintiff purportedly show no subsequent

  filing of the same, nor evidence of an executed sheriff’s sale. See attached Exhibit 1 and

  Exhibit 2.

  9.     Upon information and belief upon the date of the petition, the state court appeal

  deadline had not run, nor had Zeidan or her counsel serve Plaintiff with the applicable

  state law exemptions available to Plaintiff. Thus, significant procedural deficiencies

  existed upon the date of fling and remain uncured as to the redemption requirement

  which Plaintiff is entitled. One of those procedural safeguards provides Plaintiff the

  option of payment in full of the Warrant in Debt.

  10.    Upon information and belief Zeidan, being present upon the seizure, categorically

  refused payment in full by Plaintiff, stating “no I don’t want the money any more…I

  want the horse because I know it will hurt you more.” Both Zeidan and her Counsel, who

  was also present, was advised by Plaintiff that he believed the horse was worth at
Case 20-03017-KRH          Doc 1    Filed 02/18/20 Entered 02/18/20 18:06:59              Desc Main
                                    Document     Page 4 of 7



  minimum $10,000.00 an amount far exceeding the debt and that he was filing a

  bankruptcy case with Chandler Law Firm, which present counsel confirmed to all

  present.

  11.       Despite said notice of the value of the property to Creditor and Counsel and

  Plaintiff’s intent to file, Plaintiff was never provided with a notice of auction nor clarify

  what the process was in regard to the return of the animal.

  12.       Since the date of the bankruptcy petition numerous demands have been made on

  Zeidan and Breneman, by present counsel, for return of the horse to no avail. Either

  Creditor has refused to return the horse or Breneman has neglected his duties to inform

  his client of prevailing law in this regard, resulting in and necessitating in the proceedings

  herein.

        AVOIDANCE OF PREFERENTIAL TRANSFER PURSUANT TO §547

  13.       The execution of the Writ of Fi Fe Detinue constitutes: (a) a transfer of the

  Debtor’s Property; (b) to a creditor of the Debtor; (c) on account of an antecedent debt;

  (d) made while the Debtor was insolvent; (e) within 90 days of the Petition Date that; (f)

  enables the Zeidan to receive more than Creditor would receive if the Writ of Fi Fe

  Detinue had not been executed, and it were to receive payment of such debt only to the

  extent provided under the Bankruptcy Code. 15.

  14.       The seizure within 90 days of the Petition Date constitutes a preferential transfer

  of an interest in Plaintiff’s Property that is voidable by the Chapter 13 Trustee as a

  preference under 11 U.S.C. § 547 and recoverable under § 550.

  15.       Plaintiff further, avers that the failure to follow the procedural safeguards of

  Virginia law and the corresponding erroneously filed Writ of Fi Fe Detinue, was and is
Case 20-03017-KRH          Doc 1    Filed 02/18/20 Entered 02/18/20 18:06:59              Desc Main
                                    Document     Page 5 of 7



  void or voidable as to creating any secured interest in Plaintiff’s horse Marley for the

  purposes of these proceedings and the therefore renders any good-faith argument that

  Creditor perfected any secured interest obtained via the Writ of Fi Fe Detinue speculative

  at best from the onset of Creditors unlawful possession of Marley.

                    RECOVERY OF PROPERTY UNDER 11 U.S.C. § 550

  16.       Plaintiff repeats and realleges the allegations in the above paragraphs, inclusive,

  as though fully set forth herein.

  17.       As alleged above, Plaintiff is entitled to avoid the Pre-Petition Transfers under 11

  U.S.C. §§ 547 and/or 548, respectively.

  18.       Defendant is the initial transferee of the Pre-Petition Transfer or the entity for

  whose benefit the Pre-Petition Transfer was made, or an immediate or mediate transferee

  of such initial transferee of the Pre-Petition Transfer,

  19.       The Plaintiff is entitled to recover for the estate the proceeds or value of the Pre-

  Petition Transfers under 11 U.S.C. § 550.

  20.       The Plaintiff is entitled to an order and judgment under 11 U.S.C. § 550 in that

  the proceeds or value of the Pre-Petition Transfer is recovered for the benefit of the

  estate.

   TO PRESERVE PROPERTY OF THE ESTATE PURSUANT TO 11 U.S.C. § 551

  21.       The Plaintiff repeats and realleges each and every allegation contained in the

  above paragraphs, inclusive, as though fully set forth herein.

  22.       The Pre-Petition Transfer is property of the estate of the Debtor.

  23.       Each of the Pre-Petition Transfers, or the value thereof, should be preserved for

  the benefit of the Debtor’s estate pursuant to § 551 of the Bankruptcy Code.
Case 20-03017-KRH          Doc 1    Filed 02/18/20 Entered 02/18/20 18:06:59             Desc Main
                                    Document     Page 6 of 7




    MOTION FOR TURNOVER OF PROPERTY PURSUANT TO §§ 541, 542 AND

                                                1306

  24.       The Plaintiff repeats and realleges each and every allegation contained in the

  above paragraphs, inclusive, as though fully set forth herein.

  25.       Certain of Plaintiff’s exempt property, which is property of the estate as defined

  by 11 U.S.C. § 541, to wit, the yearling horse, Marley in which he has an interest, was

  taken by the Defendant. The Defendant has refused to return the horse upon receipt of

  the notice of bankruptcy filing as required by 11 U.S.C. § 542.

  26.       Plaintiff’s counsel has sent Defendant’s counsel, Breneman, written notice of the

  filing via email and first-class mail and has called and left messages regarding the filing

  and requested that Defendant return the vehicle to the Plaintiff.

  27.       The Trustee has not acted to recover this exempt property of the Plaintiff’s.

  28.       Under 11 U.S.C. § 1306, the Plaintiff is entitled to possession of all property of the

  estate.

  29.       The Defendant is listed as a general unsecured creditor in the Plaintiff’s Schedule

  F of his bankruptcy petition.

  30.       Nonetheless, defendant has refused to turn over the property as required by 11

  U.S.C. § 542.

            WHEREFORE, the Plaintiff, acting pursuant to the concurrent powers of the

  Chapter 13 Trustee, prays for judgment for Plaintiff and against the Defendant costs of

  suit incurred herein, including, without limitation, attorneys’ fees; Determining that the

  Pre-Petition Transfer is avoidable as a preferential transfer under Section 547 of the
Case 20-03017-KRH       Doc 1    Filed 02/18/20 Entered 02/18/20 18:06:59             Desc Main
                                 Document     Page 7 of 7



  Bankruptcy Code, or alternatively, that the Pre-Petition Transfer is avoidable under

  Section 548 of the Bankruptcy Code, and that Plaintiff is entitled to recover the Pre-

  Petition Transfer under Section 550 of the Bankruptcy Code; Preserving the Pre-Petition

  Transfer for the benefit of the estate; that the Court Order the Defendant forthwith to turn

  over the Debtor’s horse to the Debtor; find that the Defendant is in contempt of Court for

  violating 11 U.S.C. §§ 362 and 542; pursuant to 11 U.S.C. §§ 105(a) and 362(h)

  damages, reasonable attorneys’ fees, costs, and punitive damages for this complaint and

  Order such other and further relief as may be just and proper.


                                                Respectfully submitted,

                                                Frederick Dewon Cooper


                                                By Counsel

                                                /s/ Kimberly A. Chandler
                                                Kimberly A. Chandler, VSB# 47897
                                                Chandler Law Firm
                                                P.O. Box 17586
                                                Richmond, VA 23226
                                                Phone (804) 353-1971
                                                Fax (480) 393-5764

                                                Counsel for Frederick Dewon Cooper
